Exhibit 10.1

VASCO DATA SECURITY INTERNATIONAL, INC.

EMPLOYMENT AGREEMENT AMENDMENT

WHEREAS, VASCO Data Security International, Inc. a Delaware corporation (the
“Company”) entered into an Employment Agreement (the “Original Agreement”),
dated January 1, 2005, with JAN VALCKE (“Executive”); and

WHEREAS, the Company and Executive would like to amend the Original Agreement to
mirror the employment agreements of similarly situated executives whose
employment agreements were amended to comply with applicable provisions of
Section 409A of the Internal Revenue Code of 1986, as amended;

NOW, THEREFORE, Executive and the Company hereby agree to amend the Original
Agreement, effective December 31, 2008 (the “Effective Date”), as follows:

 

1. Section 4(b) of the Original Agreement is revised by adding the following
sentence at the end thereof:

Any such incentive compensation shall be paid to Executive in accordance with
the terms of the governing incentive plan document.

 

2. Section 6 of the Original Agreement is revised by adding the following new
subsection (e) at the end thereof:

(e) Payments to Executive as a Specified Employee. In the event of any payments
to Executive after a termination of employment, as described in sections
(a)(iii) and (b)(ii) above and in Section 7 while Executive is a “specified
employee” (as defined in U.S. Internal Revenue Code Section 409A), no payments
will be made to Executive during the first six months following his separation
from service date.

 

3. Section 7(a) of the Original Agreement is revised by substituting the
following therefor:

(a) For purposes hereof, a “Section 7 Termination” will have occurred if
Executive’s employment is terminated by the Company other than for Cause or by
Executive for Good Reason (as defined in Section 6(b)(ii)) within two years
following the occurrence of a Change in Control of VASCO Data Security
International, Inc. (the “Parent Company”) or the Company. Any payments made due
to a Section 7 Termination must be on account of Executive’s termination of
employment and shall be subject to Section 6(e).

 

4. Section 7(b) of the Original Agreement is revised by substituting the
following therefor:

(b) “Change in Control” has the meaning set forth in the VASCO Data Security
International, Inc. 2009 Equity Incentive Plan.

 

5. Section 7(c) of the Original Agreement is revised by substituting the
following therefor:

(c) If a Section 7 Termination occurs, the Company shall pay Executive, as
severance compensation, his Base Salary and Incentive Compensation at the rate
then in effect for the period set forth in Exhibit A, from the date of
Executive’s termination from employment. Subject to Section 6(e), such payment
will be made within 90 days following Executive’s termination of employment date
and will be made in a lump sum payment equal to the present value of the stream
of monthly payments due. For purposes of this computation, present value will be
calculated on the basis of the prime rate of interest announced by the Company’s
principal bank, or if it has no principal bank, as published in The Wall Street
Journal on the business day immediately preceding the payment.

 

6. Section 7(d) of the Original Agreement is deleted in its entirety.

All other terms, conditions and provisions of the Original Agreement not herein
modified shall remain unchanged and in full force and effect.

This Employment Agreement Amendment may be executed in one or more counterparts,
and each such counterpart shall be deemed an original, but all such counterparts
together shall constitute but one Employment Agreement Amendment. In the event
that any signature to this Employment Agreement Amendment is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.



--------------------------------------------------------------------------------

SIGNATURE PAGE TO EMPLOYMENT AGREEMENT AMENDMENT

IN WITNESS WHEREOF, the Company and Executive have caused this Employment
Agreement Amendment to be executed effective as of the Effective Date.

 

VASCO DATA SECURITY INTERNATIONAL, INC.    EXECUTIVE

By:

 

/s/ T. Kendall Hunt

  

/s/ Jan Valcke

     JAN VALCKE

Its:

 

Chief Executive Officer and Chairman

  